Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling structure capable of coupling another head unit to the head unit on at least one side in a direction along the longitudinal axis of the head unit” in claim 1; and “a coupling structure that couples the plurality of head units to one another …  wherein the coupling structure couples the plurality of head units in a state where the hollows of the unit main bodies communicate with one another, so that a head flow passage is formed along the longitudinal axis by the hollows communicating with one another” in claim 3.  Examples of coupling structure include holes, bolts and nuts (p. 21 of specification); a male screw and a female screw (p. 30 of specification); and flanges, bolts and nuts (p. 32 of specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 5-6 and 10 are objected to because of the following informalities:  
claim 5 recites “of in” which should be amended such as “of 
claim 6 is objected to as being dependent upon an objected claim; and
claim 10 recites “a normal line direction … are respectively inclined” which should be amended such as “a normal line direction … is respectively inclined” for proper idiomatic language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-7258 in view of Pui et al. (US 2002/0007869).
	(Claim 1) JP 2012-7258 discloses a head unit 101 (figs. 8-10) comprising:
a unit main body 101 in which a hollow 113 configured to store a raw material liquid is formed along a longitudinal axis of the head unit; and 
a nozzle defining outlet holes 111 formed of a conductive material (see page 7 of English translation filed with IDS filed on May 5, 2022; at least a part of the portion in contact with the raw material liquid is formed of a conductive member; the first outflow body 101 is formed with a metal), the nozzle being configured to eject the raw material liquid supplied through the hollow 113 of the unit main body 101, and 
the head unit further comprising: 
a coupling structure 124 capable of coupling another head unit 102 to the head unit 101 on at least one side in a direction along the longitudinal axis of the head unit 101 (fig. 8), 
wherein the coupling structure 124 couples a unit main body 102 of said another head unit to the unit main body 101 of the head unit, in a state where the hollow 113 of the unit main body 101 of the head unit communicates with a hollow 114 of the unit main body 102 of said another head unit, so that a head flow passage is formed along the longitudinal axis by the hollow 113 of the head unit and the hollow 114 of said another head unit which communicates with the hollow 113 of the head unit (fig. 8).
However, JP 2012-7258 does not disclose the nozzle provided on an outer circumferential surface of the unit main body.
Pui et al. (US 2002/0007869) discloses a head unit comprising a unit main body 760; and a nozzle 756 provided on an outer circumferential surface of the unit main body 760 (figs. 15A-15B; abstract; [0138]-[0139]);
(Claim 2)  plural of the nozzle 756, wherein the plural of the nozzle includes a first nozzle 756 and a second nozzle 756 provided so as to be shifted with respect to the first nozzle 756 around the longitudinal axis of the head unit 760 (figs. 15A-15B).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the nozzle of JP 2012-7258 to be nozzles provided on an outer circumferential surface of the unit main body, as disclosed by Pui et al. (US 2002/0007869), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art.



(Claim 3) JP 2012-7258 discloses an electrospinning head (abstract; figs. 8-10) comprising:
a plurality of head units 101, 102 arranged along a longitudinal axis of the electrospinning head; and 
a coupling structure 124 that couples the plurality of head units to one another; 
each of the plurality of head units including: 
a unit main body 101, 102 in which a hollow 113, 114 configured to store a raw material liquid is formed along the longitudinal axis; and 
a nozzle 111, 112 formed of a conductive material (see page 7 of English translation filed with IDS filed on May 5, 2022; at least a part of the portion in contact with the raw material liquid is formed of a conductive member; the first outflow body 101 is formed with a metal), the nozzle 111, 112 being configured to eject the raw material liquid supplied through the hollow 113, 114 of the unit main body 101, 102, 
wherein the coupling structure 124 couples the plurality of head units 101, 102 in a state where the hollows 113, 114 of the unit main bodies communicate with one another, so that a head flow passage is formed along the longitudinal axis by the hollows 113, 114 communicating with one another (fig. 8);
(Claim 4) wherein the nozzles in the plurality of head units are electrically connected to one another and come to have an identical electric potential to one another by application
of a voltage (see page 12 of English translation filed with IDS filed on May 5, 2022; using a single electrode the entire effluent 110 has the same potential; alternatively, the electrode may be divided into parts corresponding to the unit outflow bodies 101, 102 and the potential of each can be adjusted independently (i.e., capable of being adjusted to the identical electric potential));
	(Claim 5) wherein the coupling structure 124 is provided on an inner circumference side with respect to the outer circumferential surface of each unit main body 102, 103 and each nozzle 111, 112, of in the plurality of head units (figs. 8-10 show the coupling structure 124 including through hole 128 and fitting 130, both of which are provided on an inner circumference side with respect to the outer circumferential surface of each unit main body 102, 103 and each nozzle 111, 112, of in the plurality of head units); and
(Claim 7) wherein the coupling structure 124 is provided away from the respective nozzles 111, 112 of the plurality of head units around the longitudinal axis (figs. 8-10; hole 128 and fitting 130 are away from the nozzles 111, 112).
However, JP 2012-7258 does not disclose the nozzle provided on an outer circumferential surface of the unit main body.
Pui et al. (US 2002/0007869) discloses a head unit comprising a unit main body 760; and a nozzle 756 provided on an outer circumferential surface of the unit main body 760 (figs. 15A-15B; abstract; [0138]-[0139]); and
(Claim 9) wherein the head unit 760 includes plural of the nozzle 756, the plural of the nozzle include first nozzles 756 and second nozzles 756 provided so as to be shifted with respect to the first nozzle 756 around the longitudinal axis, the first nozzles 756 form a first nozzle row in which the first nozzles 756 are arranged along the longitudinal axis, and the second nozzles 756 form a second nozzle row in which the second nozzles 756 are arranged along the longitudinal axis, at a position shifted with respect to the first nozzle row 756 around the longitudinal axis (fig. 15A). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the nozzle/nozzles of the head units of JP 2012-7258 to be nozzles provided on an outer circumferential surface of the unit main body, as disclosed by Pui et al. (US 2002/0007869), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art.  Note that the combination above would result in first and second rows of nozzles for each head unit, and it would be further obvious to align all the first and second rows of each head unit, respectively, because Pui et al. (US 2002/0007869) discloses such nozzle row alignment along the length of a head unit 760 (fig. 15A).
	
(Claim 11) JP 2012-7258 further discloses an electrospinning apparatus (fig. 1) comprising: 
the electrospinning head as mentioned above;
a supply source 107 configured to supply the raw material liquid to the head flow passage of the electrospinning head via pipe 171 (figs. 1, 8; see page 17 of English translation filed with IDS filed on May 5, 2022); and 
an electric power source 122 configured to apply a voltage to the electrospinning head (fig. 7; (see pages 11-12 of English translation filed with IDS filed on May 5, 2022).
However, JP 2012-7258 does not disclose the nozzle provided on an outer circumferential surface of the unit main body.
Pui et al. (US 2002/0007869) discloses a head unit comprising a unit main body 760; and a nozzle 756 provided on an outer circumferential surface of the unit main body 760 (figs. 15A-15B; abstract; [0138]-[0139]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the nozzle/nozzles of the head units of JP 2012-7258 to be nozzles provided on an outer circumferential surface of the unit main body, as disclosed by Pui et al. (US 2002/0007869), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-7258 in view of Pui et al. (US 2002/0007869) as applied to claims 1-5, 7, 9 and 11 above, and further in view of Soda et al. (US 3,492,692).
JP 2012-7258 and Pui et al. (US 2002/0007869) do not disclose the limitations of claim 6.
	Soda et al. (US 3,492,692) discloses a spinning head unit (abstract) including a plurality of head unit elements 1, 1’, 10, 11, wherein in each of the plurality of head unit elements, a hole is formed along a longitudinal axis, on an inner circumference side with respect to an outer circumferential surface of the spinning head, and a coupling structure including a fastening member (bolt 9) to be inserted into the hole, and the plurality of head unit elements are coupled to one another by fastening of the fastening member 9 (fig. 1 shows the holes into which bolts 9 are placed; col. 2, lines 46-54). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the coupling structure with holes and bolts, as disclosed by Soda et al. (US 3,492,692) because such a modification is known in the spinning head art and would provide an alternative configuration for coupling spinning head elements.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-7258 in view of Pui et al. (US 2002/0007869) as applied to claims 1-5, 7, 9 and 11 above, and further in view of Reutter et al. (US 7,125,238).
JP 2012-7258 and Pui et al. (US 2002/0007869) do not disclose the limitations of claim 8.
	Reutter et al. (US 7,125,238) discloses a spinning head unit (abstract) including a plurality of head unit elements, and a sealing member 17 provided between the head unit elements adjacent to each other, the sealing member 17 being configured to maintain a space between the head unit elements adjacent to each other in a liquid-tight manner so as to prevent a raw material liquid from flowing out, wherein the sealing member 17 ensures sealing between the joints of individual parts of the spinning head unit.
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the electrospinning head with a sealing member provided between the head units adjacent to each other in a direction along the longitudinal axis, the sealing member being configured to maintain a space between the head units adjacent to each other in a liquid-tight manner so as to prevent the raw material liquid from flowing out of the head flow passage at a coupling face of the head units adjacent to each other because it is known in the spinning head art to provide sealing members between individual parts of the spinning head unit to ensure sealing thereof, as disclosed by Reutter et al. (US 7,125,238).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the electrospinning head, as recited by claim 10 particularly wherein the first nozzles in the first nozzle row and the second nozzles in the second nozzle row are arranged in a zigzag manner, the first nozzles and the second nozzles are alternately arranged in a direction along the longitudinal axis, and a coupling face of the head units adjacent to each other in the direction along the longitudinal axis and a normal line direction of the coupling face are respectively inclined relative to the longitudinal axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744